FILE COPY


                                  M A N D A T E

TO THE COUNTY COURT AT LAW NO 1 of CAMERON COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 2nd day of July,
2015, the cause upon appeal to revise or reverse your judgment between

The State of Texas,                                                             Appellant,
                                            v.
Pedro Antonio Gomez                                                             Appellee.
CAUSE NO. 13-13-00707-CR                                      (Tr.Ct.No. 11-CCR-4270-A)

was determined; and therein our said Court made its order in these words:

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on
appeal, concludes that the judgment of the trial court should be reversed and the cause
remanded to the trial court. The Court orders the judgment of the trial court
REVERSED and REMANDED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.

                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 13th day of October, 2015.




                                                 Dorian E. Ramirez, CLERK